

Exhibit 10.1
 


 
Change in Control Agreement
 
This Change In Control Agreement (“Agreement”) is made and entered into and
effective as of this 22nd day of January, 2008, by and between HomeFederal Bank,
an Indiana commercial bank whose address is 501 Washington Street, Columbus,
Indiana 47201 (which, together with any successor thereto which executes and
delivers the assumption agreement provided for in Section 11(a) hereof or which
otherwise becomes bound by the terms and provisions of this Agreement by
operation of law, is hereinafter referred to as the “Bank”), and Mark T. Gorski,
whose residence address is 12422 Anchorage Way, Fishers, Indiana 46037-9583 (the
“Employee”).
 
Whereas, the Employee is currently serving as Executive Vice President and Chief
Financial Officer of the Bank; and
 
Whereas, the Bank is a wholly-owned subsidiary of Home Federal Bancorp, a
publicly traded corporation organized under Indiana law (the “Holding Company”);
and
 
Whereas, the Board of Directors of the Bank recognizes that, as is the case with
publicly held corporations generally, the possibility of a change in control of
the Holding Company may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of key management personnel to the detriment of the Bank, the
Holding Company and its shareholders; and
 
Whereas, the Board of Directors of the Bank believes it is in the best interests
of the Bank to enter into this Agreement with the Employee in order to assure
continuity of management of the Bank and to reinforce and encourage the
continued attention and dedication of the Employee to his or her assigned duties
without distraction in the face of potentially disruptive circumstances arising
from the possibility of a change in control of the Holding Company, although no
such change is now contemplated; and
 
Whereas, the parties intend for this Change in Control Agreement to supersede
and replace the Amended and Restated Employment Agreement (“Employment
Agreement”) between the Employee and the Bank dated July 24, 2007, which
currently has a fixed term that ends on July 8, 2009; and
 
Whereas, this Change in Control Agreement, unlike the Employment Agreement,
contemplates the possibility of annual extensions and therefore the protections
provided herein could extend beyond July 8, 2009, and for that reason Employee
has agreed to a termination of his Employment Agreement in exchange for that
possible benefit; and
 
Whereas, the Board of Directors of the Bank has approved and authorized the
execution of this Agreement with the Employee to take effect as stated in
Section 1 hereof;
 
Now, Therefore, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, it is agreed as
follows:
 


--------------------------------------------------------------------------------



1.            Term of Agreement.  The term of this Agreement shall be deemed to
have commenced as of January 22, 2008 (the “Effective Date”) and shall continue
until January 1, 2009.  Prior to January 1, 2009, and at each anniversary date
thereafter, the Board of Directors may review this Agreement and, in its
discretion, authorize extension thereof for an additional one-year
period.  Notwithstanding the foregoing, this Agreement shall expire upon the
Employee’s termination of employment for any reason.


2.            Payments to the Employee Upon Change in Control.


(a)            Upon the occurrence of a change in control of the Bank or the
Holding Company (as herein defined), at any time during the term of this
Agreement followed within 12 months by the involuntary or voluntary termination
of the Employee’s employment with the Bank, whether or not such termination
occurs during the term of this Agreement, the provisions of Section 3 shall
apply.
 
(b)            A “change in control” shall mean any of the following:
 
(i)            a change in the ownership of the Bank or the Holding Company,
which shall occur on the date that any one person, or more than one person
acting as a group, acquires ownership of stock of the Bank or the Holding
Company that, together with stock held by such person or group, constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Bank or the Holding Company. However, if any one person, or
more than one person acting as a group, is considered to own more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Bank or the Holding Company, the acquisition of additional stock by the
same person or persons is not considered to cause a change in the ownership of
the Bank or the Holding Company (or to cause a change in the effective control
of the Bank or the Holding Company (within the meaning of subsection (ii)). An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the Bank or the Holding
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this subsection. This subsection applies
only when there is a transfer of stock of the Bank or the Holding Company (or
issuance of stock of the Bank or the Holding Company) and stock in the Bank or
the Holding Company remains outstanding after the transaction.
 
(ii)            a change in the effective control of the Bank or the Holding
Company, which shall occur only on either of the following dates:
 
1)            the date any one person, or more than one person acting as a group
acquires (or has acquired during the 12 month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Bank or the Holding Company possessing thirty percent (30%) or more of the total
voting power of the stock of the Bank or the Holding Company.
 

2

--------------------------------------------------------------------------------



2)            the date a majority of members of the Holding Company’s board of
directors is replaced during any 12 month period by directors whose appointment
or election is not endorsed by a majority of the members of the Holding
Company’s board of directors before the date of the appointment or election;
provided, however, that this provision shall not apply if another corporation is
a majority shareholder of the Holding Company.
 
If any one person, or more than one person acting as a group, is considered to
effectively control the Bank or the Holding Company, the acquisition of
additional control of the Bank or the Holding Company by the same person or
persons is not considered to cause a change in the effective control of the Bank
or the Holding Company (or to cause a change in the ownership of the Bank or the
Holding Company within the meaning of subsection (i) of this section).
 
(iii)            a change in the ownership of a substantial portion of the
Bank’s assets, which shall occur on the date that any one person, or more than
one person acting as a group, acquires (or has acquired during the 12 month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Bank that have a total gross fair market value equal to
or more than forty percent (40%) of the total gross fair market value of all of
the assets of the Bank immediately before such acquisition or acquisitions.  For
this purpose, gross fair market value means the value of the assets of the Bank,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.  No change in control event occurs
under this subsection (iii) when there is a transfer to an entity that is
controlled by the shareholders of the Bank immediately after the transfer.  A
transfer of assets by the Bank is not treated as a change in the ownership of
such assets if the assets are transferred to –
 
1)            a shareholder of the Bank (immediately before the asset transfer)
in exchange for or with respect to its stock;
 
2)            an entity, 50 percent or more of the total value or voting power
of which is owned, directly or indirectly, by the Bank.
 
3)            a person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the Bank; or
 
4)            an entity, at least 50 percent of the total value or voting power
of which is owned, directly or indirectly, by a person described in paragraph
(3).
 
For purposes of this subsection (iii) and except as otherwise provided in
paragraph 1) above, a person’s status is determined immediately after the
transfer of the assets.
 

3

--------------------------------------------------------------------------------



(iv)            For purposes of this section, persons will not be considered to
be acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
Persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Bank or the Holding Company;
provided, however, that they will not be considered to be acting as a group if
they are owners of a corporation that merges into the Bank or the Holding
Company where the Bank or the Holding Company is the surviving corporation.
 
(c)            The Employee’s employment under this Agreement may be terminated
at any time by the Board of Directors of the Bank.
 
(d)            The terms “involuntary termination” or “involuntarily terminated”
in this Agreement shall refer to the termination of the employment of Employee
without his or her express written consent.  In addition, a material diminution
of or interference with the Employee’s duties, responsibilities and benefits
shall be deemed and shall constitute an involuntary termination of employment to
the same extent as express notice of such involuntary termination; provided,
however, that the Employee must provide the Bank notice of Employee’s intent to
terminate employment and at least a 30 day period to remedy the condition giving
rise to termination.  By way of example and not by way of limitation, any of the
following actions, if unreasonable and materially adverse to the Employee, shall
constitute such diminution or interference unless consented to in writing by the
Employee: (1) any action by the Bank’s Board of Directors to remove the Employee
as Executive Vice President and Chief Financial Officer of the Bank; (2) a
material reduction in the Employee’s salary, perquisites, contingent benefits or
vacation time as in effect on the date of the change in control as the same may
be changed by mutual agreement from time to time, unless part of an
institution-wide reduction; (3) the assignment to the Employee of duties and
responsibilities materially different from those normally associated with his or
her position as referenced in this Agreement; or (4) a material diminution or
reduction in the Employee’s responsibilities or authority (including reporting
responsibilities) in connection with his or her employment with the Bank.
 
(e)            For purposes of determining whether the Employee is entitled to a
benefit under Section 3 of this Agreement, “termination of employment” means the
termination of the Employee’s employment with the Bank for reasons other than
death or total and permanent disability.  Whether a termination of employment
takes place is determined based on the facts and circumstances surrounding the
termination of the Employee’s employment.  A termination of employment will be
considered to have occurred if it is reasonably anticipated that:
 
1)            the Employee will not perform any services for the Bank after
termination of employment, or
 

4

--------------------------------------------------------------------------------



2)            the Employee will continue to provide services to the Bank at an
annual rate that is less than fifty percent (50%) of the bona fide services
rendered during the immediately preceding twelve (12) months of employment.
 
Any reference in this Agreement to a “termination of employment,” severance from
employment or separation from employment shall be deemed to mean a termination
of employment.
 
3.            Payments Upon a Change in Control.


(a)            If during the term of this Agreement there is a change in control
of the Bank or the Holding Company and within 12 months following such change in
control there is a voluntary or an involuntary termination of the Employee’s
employment with the Bank, whether or not such termination occurs during the term
of this Agreement, the Bank shall pay to the Employee in a lump sum in cash
within 31 business days after the termination of employment an amount equal to
300 percent of the Employee’s “base amount” of compensation, as defined in
Section 280G(b)(3) of the Internal Revenue Code of 1986, as amended (“Code”).
 
(b)            If during the term of this Agreement there is a change in
control, and within 12 months following such change in control there is a
voluntary or an involuntary termination of the Employee’s employment, whether or
not such termination occurs during the term of this Agreement, the Bank shall
cause to be continued life, health and disability coverage substantially
identical to the coverage maintained by the Bank for the Employee prior to his
severance.  Subject to applicable federal and state laws, such coverage shall
cease upon the earlier of the Employee’s obtaining similar coverage by another
employer or twelve (12) months from the date of the Employee’s termination.  In
the event the Employee obtains new employment and receives less coverage for
life, health or disability, the Bank shall provide coverage substantially
identical to the coverage maintained by the Bank for the Employee prior to
termination for the balance of the twelve (12) month period.
 
4.            Certain Reduction of Payments by the Bank.
 
(a)            Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment or distribution by the Bank to
or for the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be nondeductible (in whole or part) by the Bank for Federal
income tax purposes because of Section 280G of the Code, then the aggregate
present value of amounts payable or distributable to or for the benefit of the
Employee pursuant to this Agreement (such amounts payable or distributable
pursuant to this Agreement are hereinafter referred to as “Agreement Payments”)
shall be reduced to the Reduced Amount.  The “Reduced Amount” shall be an
amount, not less than zero, expressed in present value which maximizes the
aggregate present value of Agreement Payments without causing any Payment to be
nondeductible by the Bank because of Section 280G of the Code.  For purposes of
this Section 4, present value shall be determined in accordance with Section
280G(d)(4) of the Code.
 

5

--------------------------------------------------------------------------------



(b)            All determinations required to be made under this Section 4 shall
be made by the Bank’s independent auditors, or at the election of such auditors
by such other firm or individuals of recognized expertise as such auditors may
select (such auditors or, if applicable, such other firm or individual, are
hereinafter referred to as the “Advisory Firm”). The Advisory Firm shall within
ten business days of termination of the Employee’s employment by the Bank or the
Holding Company resulting in benefit payments hereunder (the “Date of
Termination”), or at such earlier time as is requested by the Bank, provide to
both the Bank and the Employee an opinion (and detailed supporting calculations)
that the Bank has substantial authority to deduct for federal in­come tax
purposes the full amount of the Agreement Payments and that the Employee has
substantial authority not to report on his or her federal income tax return any
excise tax imposed by Section 4999 of the Code with respect to the Agreement
Payments.  Any such determination and opinion by the Advisory Firm shall be
binding upon the Bank and the Employee.  The Employee shall determine which and
how much, if any, of the Agreement Payments shall be eliminated or reduced
consistent with the requirements of this Section 4, provided that, if the
Employee does not make such determination within ten business days of the
receipt of the calculations made by the Advisory Firm, the Bank shall elect
which and how much, if any, of the Agreement Payments shall be eliminated or
reduced consistent with the requirements of this Section 4 and shall notify the
Employee promptly of such election.  Within five business days of the earlier of
(i) the Bank’s receipt of the Employee’s determination pursuant to the
immediately preceding sentence of this Agreement or (ii) the Bank’s election in
lieu of such determination, the Bank shall pay to or distribute to or for the
benefit of the Employee such amounts as are then due the Employee under this
Agreement.  The Bank and the Employee shall cooperate fully with the Advisory
Firm, including without limitation providing to the Advisory Firm all
information and materials reasonably requested by it, in connection with the
making of the determinations required under this Section 4.
 
(c)            As a result of uncertainty in application of Section 280G of the
Code at the time of the initial determination by the Advisory Firm hereunder, it
is possible that Agreement Payments will have been made by the Bank which should
not have been made (“Overpayment”) or that additional Agreement Payments will
not have been made by the Bank which should have been made (“Underpayment”), in
each case, consistent with the calculations required to be made hereunder.  In
the event that the Advisory Firm, based upon the assertion by the Internal
Revenue Service against the Employee of a deficiency which the Advisory Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Bank to or for the
benefit of Employee shall be treated for all purposes as a loan abinitio which
the Employee shall repay to the Bank together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such loan shall be deemed to have been made and no amount shall be
payable by the Employee to the Bank if and to the extent such deemed loan and
payment would not either reduce the amount on which the Employee is subject to
tax under Section 1 and Section 4999 of the Code or generate a refund of such
taxes.  In the event that the Advisory Firm, based upon controlling precedent or
other substantial authority, determines that an Underpayment has occurred, any
such Underpayment shall be
 

6

--------------------------------------------------------------------------------



promptly paid by the Bank to or for the benefit of the Employee together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.
 
5.            Required Regulatory Provisions.


(a)            The Bank may terminate the Employee’s employment at any time, but
any termination by the Bank on or after a change in control shall not prejudice
the Employee’s right to compensation or other benefits under this Agreement.
 
(b)            If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S. C. §1818
(e)(3) and (g)(1), the Bank’s obligations under this Agreement shall be
suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay the Employee all or part of the compensation withheld while
its obligations under this Agreement were suspended, and (ii) reinstate (in
whole or in part) any of the obligations which were suspended.
 
(c)            If the Employee is removed from office and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. § 1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement
shall terminate, as of the effective date of the order, but vested rights of the
parties shall not be affected.
 
(d)            If the Bank is in default (as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act), all obligations under this Agreement shall
terminate as of the date of default, but this provision (d) shall not affect any
vested rights of the parties.
 
(e)            All obligations under this Agreement may be terminated, except to
the extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank: (i) by the Director of the Indiana Department
of Financial Institutions (the “Director”), or his or her designee, at the time
the Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13(c) of the Federal Deposit Insurance Act, 12 U.S.C. §1823(c), or (ii) by the
Director, or his or her designee, at the time the Director or his or her
designee approves a supervisory merger to resolve problems related to operation
of the Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition.  Any rights of the parties that have already vested, however,
shall not be affected by any such action.
 
6.            Reinstatement of Benefits Under Section 3.   In the event the
Employee is suspended and/or temporarily prohibited from participating in the
conduct of the Bank’s affairs by a notice described in Section 5(b) hereof (the
“Notice”) during the term of this Agreement and a change in control occurs, the
Bank will assume its obligation to pay and the Employee will be entitled to
receive all of the termination benefits provided for under Section 3 of this
Agreement, as applicable, upon the Bank’s receipt of a dismissal of charges in
the Notice.
 

7

--------------------------------------------------------------------------------



7.            Effect on Prior Agreements.   This Agreement contains the entire
understanding between the parties hereto and supersedes any prior agreement
between the Bank and the Employee relating to matters covered by this Agreement.
 
8.            No Attachment.
 
(a)            Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.
 
(b)            This Agreement shall be binding upon, and inure to the benefit
of, the Employee, the Bank and their respective successors and assigns.
 
9.            Modification and Waiver.


(a)            This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.
 
(b)            No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
 
10.            No Mitigation.   Except as expressly provided herein, the amount
of any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by the Employee as the result of employment by another
employer, by retirement benefits after the date of termination or otherwise.
 
11.            No Assignments.

(a)            This Agreement is personal to each of the parties hereto, and
neither party may assign or delegate any of its rights or obligations hereunder
without first obtaining the written consent of the other party; provided,
however, that the Bank will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Bank, by an assumption
agreement in form and substance satisfactory to the Employee, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform it if no such succession or
assignment had taken place.  Failure of the Bank to obtain such an assumption
agreement prior to the effectiveness of any such succession or assignment shall
be a breach of this Agreement and shall entitle the Employee to compensation
from the Bank in the same amount and on the same terms as the compensation
pursuant to Section 3 hereof.  For purposes of
 

8

--------------------------------------------------------------------------------



implementing the provisions of this Section 11(a), the date on which any such
succession becomes effective shall be deemed the Date of Termination.
 
(b)            This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Employee should die while any amounts would still
be payable to the Employee hereunder if the Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Employee’s devisee, legatee or other designee
or if there is no such designee, to the Employee’s estate.
 
12.            Notice.   For the purposes of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the first page of this Agreement (provided that all
notices to the Bank shall be directed to the attention of the Board of Directors
of the Bank with a copy to the Secretary of the Bank), or to such other address
as either party may have furnished to the other in writing in accordance
herewith.
 
13.            Amendments.   No amendments or additions to this Agreement shall
be binding unless in writing and signed by both parties, except as herein
otherwise provided.
 
14.            Paragraph Headings.   The paragraph headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.
 
15.            Severability.   The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
16.            Governing Law.   This Agreement shall be governed by the laws of
the United States to the extent applicable and otherwise by the laws of the
State of Indiana.
 
17.            Arbitration.   Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered an the arbitrator’s award in any court having
jurisdiction.
 
18.            Reimbursement.   If in any event it is determined by a court of
competent jurisdiction or by an arbitrator pursuant to Section 17 that the Bank
has failed to make timely payment of any amounts owed to the Employee under this
Agreement, the Employee shall be entitled to reimbursement for all reasonable
costs, including attorneys’ fees, incurred in challenging such termination or
collecting such amounts.  Such reimbursement shall be in addition to all rights
to which the Employee is otherwise entitled under this Agreement.
 
19.            Specified Employee Limits.

9

--------------------------------------------------------------------------------



(a)            It is intended that payments under Section 3 of this Agreement
will be made no later than March 15 of the year immediately following the year
in which the Employee’s benefit under this Agreement is no longer subject to a
substantial risk of forfeiture (the “Short-Term Deferral Payment Deadline”), so
as to comply with the short-term deferral rule of Treas. Reg.
§1.409A-1(b)(4).  Alternatively, it is expected that the exception for
participation in a voluntary window program under Treas. Reg.
§1.409A-1(b)(9)(vi) would apply.  In either event, Section 409A of the Code
would not apply to this Agreement and the provisions of Sections 19(b), (c) and
(d) shall not apply.  If the voluntary window program exception does not apply
and if, due to the timing of a change in control and the Employee’s termination
of employment, it is not possible to pay a benefit to an Employee on or before
the Short-Term Deferral Payment Deadline, it is expected that Section 409A would
apply to this Agreement and the provisions of Section 19(b), (c) and (d) shall
apply.


(b)            To the extent the Employee is a “specified employee” (as defined
below), any payments due to the Employee upon his separation from service with
the Bank under this Agreement shall begin no sooner than six months after the
Employee’s separation from service; provided, however, that any payments not
made during the six month period described in this Section 19 shall be made in a
single lump sum as soon as administratively practicable after the expiration of
such six month period; provided, further, that the six month delay required
under this Section 19(b) shall not apply to the portion of any payment made to
the extent such amount is payable solely as a result of the Employee’s
“involuntary separation from service” (as defined in Treasury Reg.
Section 1.409A-1(n) and including a “separation from service for good reason,”
as defined in Treasury Reg. Section 1.409A-1(n)(2)) or made pursuant to a
“window program” (as defined in Treas. Reg. §1,409A-1(b)(9)(vi) that (i) is
payable no later than the last day of the second year following the year in
which the separation from service occurs, and (ii) does not exceed two times the
lesser of (1) the Employee’s annualized compensation for the year prior to the
year in which the separation from service occurs, or (2) the dollar limit
described in Section 401(a)(17) of the Code.
 
(c)            To the extent any life, health, disability or other welfare
benefit coverage provided to the Employee under this Agreement would be taxable
to the Employee, the taxable amount of such coverage shall not exceed the
applicable dollar amount under Section 402(g)(1)(B) of the Code determined as of
the year in which the Employee’s separation from service occurs.  The intent of
the foregoing sentence is to permit the Bank to treat the provision of such
benefits as a limited payment under Treasury Reg. Section 1.409A-1(a)(9)(v)(D)
so as to avoid application of the six month delay rule for specified
employees.  For purposes of this Agreement, the phrase “separation from service”
shall be as defined in Treasury Reg. Section 1.409A-1(h).
 
(d)            For purposes of this Agreement, the term “specified employee”
shall have the meaning set forth in Treasury Reg. Section 1.409A-1(i) and shall
include, without limitation, (1) an officer of the Bank or Holding Company
having annual compensation greater than $130,000 (as adjusted for inflation
under the Code), (2) a five percent owner of the Bank or Holding Company, or (3)
a one percent owner of the Bank or Holding Company having annual compensation of
more than $150,000.  For purposes of (1), no
 

10

--------------------------------------------------------------------------------



more than 50 employees of the Bank and Holding Company (or the greater of 3
employees or 10% of the total number of employees of the Bank and Holding
Company)shall be treated as officers of the Bank or Holding Company.  The
determination of whether the Employee is a “specified employee” shall be made by
the Bank in good faith applying the applicable Treasury regulations.
 
20.            Survival.  Any obligation of the Bank to pay benefits under
Section 3 of this Agreement shall survive termination or expiration of this
Agreement.
 

11

--------------------------------------------------------------------------------



In Witness Whereof, the parties have executed this Change in Control Agreement
as of the day and year first above written.
 
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

 
“Bank”
                 
By:
/s/ John K. Keach Jr.    
John K. Keach, Jr., President
       
“Employee”
      /s/ Mark T. Gorski  
Mark T. Gorski



 
The undersigned, Home Federal Bancorp, sole shareholder of Bank, agrees that if
it shall be determined for any reason that any obligation on the part of Bank to
continue to make any payments due under this Agreement to Employee is
unenforceable for any reason, Home Federal Bancorp agrees to honor the terms of
this Agreement and continue to make any such payments due hereunder to Employee
or to satisfy any such obligation pursuant to the terms of this Agreement, as
though it were the Bank hereunder.
 



 
HOME FEDERAL BANCORP
             
By:
/s/ John K. Keach Jr.    
John K. Keach, Jr., President


 
 
12